Citation Nr: 1543499	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.  The Veteran died in August 2010.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  

VA treatment records, even if not physically associated with the claims file, are considered in VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Specifically, the Board notes an August 2011 statement by the appellant which reports that the Veteran was receiving care at the Fresno VA Medical Center (VAMC) at the time of his death.  Notably, it does not appear from a review of the record that VA treatment records were ever obtained from the Fresno VAMC.  As the outstanding VA treatment records are relevant and may be determinative of the claim on appeal, such records must be obtained upon remand.  See id.  

Additionally, the Veteran's service personnel records indicate that he served aboard the U.S.S. Denver (LPD-9) at various times between April-May 1970 and that he was awarded the Vietnam Service Medal.  The Board notes that the U.S.S Denver is included on VA's list of Navy and Coast Guard Ships associated with service in Vietnam and Exposure to Herbicides, which was last updated in August 2015.  http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp (last visited September 29, 2015).  It is indicated that the U.S.S. Denver transported troops, equipment, and supplies ashore with smaller vessels and docked at Da Nang and elsewhere from February-September 1970; March-June and November 1971; and January-August 1972.  

Given the above, the Board finds that there is sufficient information to submit a request to the U.S. Army and Joint Service Records Research Center (JSRRC) for verification of potential Agent Orange exposure.  Therefore, upon remand, the RO/AMC must contact the JSRRC or any other appropriate records repository in order to determine whether the Veteran's service aboard the U.S.S Denver involved any in-country duty or visitation within Vietnam.  

Similarly, the evidence of record, including the October 2012 letter from a private psychologist, indicates that the Veteran was exposed to herbicides while he was stationed in Okinawa at various times during active service.  VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 7.a (August 7, 2015).  VA's Adjudication Procedure Manual (M21-1) directs that the Veteran should be asked for the approximate dates, location, and nature of the alleged herbicide exposure and his detailed description of exposure should be furnished to the Compensation Service with a request to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If Compensation Services review does not confirm that herbicides were used as alleged, then a request should be sent to the JSRRC for verification of exposure to herbicides.  Given that the Veteran is deceased, the appellant should be asked to submit any additional information she may have regarding the Veteran's potential herbicide exposure in Okinawa.  In any event, the Veteran's service personnel records clearly document that he was stationed in Okinawa at various times throughout 1970.  However, the record does not reflect that the RO attempted to verify the Veteran's potential exposure to herbicides in Okinawa following the procedures outlined above.  Therefore, on Remand, the AMC/RO should attempt to verify the Veteran's alleged exposure in Okinawa, following the procedures provided in VA's Adjudication Procedure Manual.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including from Fresno VAMC, and associate all such records with the claims file.  If no VA treatment records are obtained, obtain a negative response and associate such response with the claims file.  

2.  Contact the JSRRC or any other appropriate records repository in order to determine whether the Veteran's service aboard the U.S.S Denver from April 1970 to May 1970 involved any in-country duty or visitation within Vietnam.  If no records are available from the JSRRC or any other appropriate records repository that is contacted, a negative response to that effect is required and should be clearly documented in the claims file.  

3.  Attempt to verify the Veteran's potential herbicide exposure in Okinawa, following the procedures outlined in VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 7.a, including a request for the appellant to provide any additional information regarding the Veteran's potential exposure to herbicides in Okinawa and providing a description of his service in Okinawa to the Compensation Service for a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm herbicide use as alleged, send a request to the JSRRC for verification of potential herbicide exposure.  

4.  Thereafter, readjudicate the appellant's claim on appeal.  If any benefit sought on appeal remains denied, provide the appellant and her representative with a Supplemental Statement of the Case (SSOC) and allow an reasonable opportunity for response, after which the matter should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




